Citation Nr: 9917832	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-27 173 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for personality 
problems with nervous condition and partial use of the left 
side due to brain damage.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an increased rating for cephalalgia, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that in the veteran's September 1997 VA Form 
9, Appeal to Board of Veterans' Appeals, he indicated that he 
desired to appear personally at a local VA office before a 
local hearing officer.  However, the veteran also indicated 
that he wished to appear personally at a hearing before a 
Member of the Board.  The Board notes that the veteran 
appeared before the local hearing officer in November 1997.  
However, notwithstanding that he has already appeared 
personally before the hearing officer, a veteran is still 
entitled to a personal hearing before a Member of the Board 
where, as here, he expresses a desire to appear in person.  
38 C.F.R. § 20.700 (1998).

The Board, in order to clarify whether the veteran still 
desired a hearing before a Member of the Board, asked him in 
a February 1998 letter to indicate whether he still wanted a 
hearing.  The veteran was informed in that letter that if he 
did not respond, the Board would assume that he still wanted 
a hearing before the Board at the RO, and that his case would 
be remanded so that he could be scheduled for a hearing 
before a Member of the Board at the RO.  The veteran did 
respond to that letter.

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board on 
Travel Board at the RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The purpose of this 
REMAND is to provide the veteran with the opportunity for a 
hearing before a Member of the Board, which he has requested.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


